Citation Nr: 0401581	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a spontaneous 
pneumothorax and residual chest scars.

2.  Entitlement to service connection for facial tics.

3.  Entitlement to an increased evaluation for service 
connected dermatological disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had honorable active service from May 1961 to May 
1964, and from March 1966 to February 1969.

Service connection was denied by the Board in August 1989 for 
defective hearing, arthritis of both knees, herpes, boils, an 
acquired psychiatric disorder, hypertension and tinnitus.  
The Board then remanded the issue of service connection for 
bronchitis.  In a subsequent decision in May 1995, the Board 
denied entitlement to service connection for bronchitis.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in April 2003, of which a transcript is of 
record.

Thereafter, and during the course of the current appeal, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating.  That 
action satisfied the pending appellate question as to service 
connection.  The veteran has not since indicated his 
dissatisfaction with the rating assigned, and the issue is 
not part of the current appeal.


FINDINGS OF FACT

1.  All available and relevant evidence necessary to render a 
decision on the veteran's claim of entitlement to service 
connection for spontaneous pneumothorax has been obtained by 
the RO, and the RO has notified him of the type of evidence 
needed to substantiate his claim.  

2.  The veteran's only documented spontaneous pneumothorax of 
record took place in 1972, several years after the veteran's 
service, and without any established association therewith.



CONCLUSION OF LAW

Spontaneous pneumothorax and associated chest scars were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), the intended effect of which is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. In the statement of the case (SOC), 
the RO informed the veteran of the evidence necessary to 
establish entitlement to service connection and the RO also 
included the pertinent regulations that applied to the 
veteran's claim.  The veteran was sent the SOC, and a copy of 
this was mailed to the veteran's accredited representative.  
These were not returned by the United States Postal Service 
as undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

At the hearing and throughout the remainder of the appellate 
period, discussions have taken place, and the veteran has 
indicated his understanding with regard to the necessity for 
certain evidence, the acquisition of evidence, and the 
respective responsibilities incumbent on VA and veteran for 
obtaining such pursuant to the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations and finds that VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

In this case, the RO has fully informed the veteran of what 
evidence is required pursuant to SOC and SSOCs, has 
endeavored to obtain all available pertinent evidence, and 
the veteran has specifically stated that there is no further 
evidence to be obtained in regard to this issue.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Factual Background and Analysis

Service medical records show no sign of spontaneous 
pneumothorax.

Post-service private treatment records reveal that the 
veteran was seen in 1972 for what was determined to have been 
a spontaneous pneumothorax for which he underwent surgery and 
from which he had minimal chest scar residuals.

On repeated visits to private facilities after 1972 including 
on several occasions in 1974, the veteran gave a history of 
having had a pneumothorax in 1972 which had resolved without 
symptoms.  He has not apparently reported having had such an 
episode at any other time.

Service connection is in order for disability which was 
incurred in or aggravated by service.  There is no medical or 
any other evidence that the veteran had a spontaneous 
pneumothorax in service, and in fact, he has not contended 
otherwise.  Clinical evidence reflects that he did experience 
such a problem in 1972, several years after service, for 
which he underwent surgical treatment and from which he had 
minimal residuals.  However, absent a disability of service 
origin, there is no basis for service connection.

ORDER

Service connection for spontaneous pneumothorax with residual 
chest scars is denied.



REMAND

With regard to the issue of facial tics, the recent evidence 
reflects that the veteran has experienced ongoing problems 
with tics and has had varying treatments therefor including 
Botox and medications.  

However, there have been a variety of reasons given for the 
tics including allergies, head injury, functional problems, 
and possible tardive dyskinesia, etc.  The veteran and his 
representative had at one time suggested that it may have 
been due to Agent Orange exposure, but this was by no means 
the only potential etiology, and he has not suggested that it 
was.

There is no medical opinion of record which clarifies the 
relationship, if any, between his persistent facial tics and 
the veterans other problems.  

But given the potential etiologies, there appears to be some 
substantive merit to the argument that the tic(s) may be in 
some way related to his dermatitis or more specifically to 
PTSD and/or medications for his PTSD.  

However, the possibility that his tics may be either due to 
one or the other of his service connected disabilities or 
medications therefor has not been at all addressed by the RO. 

The theories under which such a determination might be made 
would be either 38 C.F.R. § 3.310 or pursuant to the tenets 
of Allen v. Brown, 7 Vet. App. 439 (1995) which held that 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448.

The veteran was shown in service to have a variety of 
dermatological problems involving various portions of his 
body.  

Between periods of service, and since service, he has had 
continuing dermatological difficulties for which he has had 
numerous treatment and medication regimens.  

He is service connected for dermatitis; the RO has denied 
service connection for herpes progenitalis and simplex.

Ongoing outpatient records show that he continues to be 
treated for skin outbreaks.

The RO has indicated that the veteran failed to report for a 
recent VA examination to determine his determatological 
problems at present.  He and his representative argue that he 
was never informed of such an examination and have requested 
that he be rescheduled.  Since it is unclear the nature of 
such notification, and since such an examination is important 
to the resolution of this issue, the Board finds this to be 
reasonable.

The absence of pursuit of the required actions alone would 
require a remand or other development if possible by the 
Board.  See also Stegall v. West, 11 Vet. App, 268 (1998).  
Based on the evidence of record, the Board must conclude that 
adequate development has not taken place with regard to 
either of these issues, and that pursuant to mandatory 
guidelines, it is appropriate to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, if 
he has been seen recently by either 
private or VA physicians and pertinent 
records for such care are not in the 
file, he should obtain the records, or 
the RO should assist him in doing so, and 
these should be added to the claims file.

2.  The veteran should be scheduled for 
VA examinations by a neurologist and a 
dermatologist, to whom the claims file 
and all evidence must be made available 
prior to the examinations.  

The neurological examiner should be asked 
to specifically address (a) all potential 
and/or possible etiologies for his facial 
tics; (b) what is the causal or 
contributory relationship between the 
veteran's service-connected disabilities 
and/or medications therefor, and his 
facial tics; (b) what impaction, 
aggravation or other interaction has 
taken place, if any, between the tics and 
the service-connected problems, 
considering both the provisions of 38 
C.F.R. § 3.310 and the tenets of the 
Allen case, supra.  

The dermatologist should examine the 
veteran's overall skin lesion symptoms 
and describe them in detail and in accord 
with all pertinent regulations.  Colored 
unretouched photos should be taken and 
attached to the file.  The functional and 
other practical impact of the 
dermatological problems, in all facets, 
should be described in detail.  The 
examiner should also review the record 
and clarify which, and why, any skin 
problems are to be excluded from the 
current assessment as to ratable 
disability. 

The examiners should provide the opinions 
in writing with detailed annotations to 
the pertinent evidence of record.  

3.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for facial tic disability including as 
secondary to service- connected 
disabilities, based on all the evidence 
of record and 38 C.F.R. § 3.310 and 
Allen.  The RO should also undertaken to 
rate the veteran's dermatological 
disorders utilizing all potentially 
applicable regulations and guidelines. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



